Exhibit 10.1



 

EXECUTION VERSION

 

AMENDMENT TO CREDIT AGREEMENT

 

This AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of May 7, 2020, is among ROYAL CARIBBEAN CRUISES LTD., a Liberian
corporation (the “Borrower”), the various financial institutions party hereto
(collectively, the “Lender Parties”) and Nordea Bank ABP, New York Branch, as
administrative agent (the “Administrative Agent”) for the Lender Parties.

 

PRELIMINARY STATEMENTS

 

(1)            The Borrower, the various financial institutions party thereto
and the Administrative Agent are parties to that certain Credit Agreement, as
amended and restated on October 12, 2017, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof (such Credit Agreement as in effect immediately prior to
giving effect to this Amendment, the “Existing Agreement” and as amended hereby,
the “Amended Agreement”); and

 

(2)            The Borrower, the Lender Parties and the Administrative Agent
have agreed to amend the Existing Agreement as hereinafter set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. Amendments to the Existing Agreement. The Borrower, the
Administrative Agent and the Lender Parties agree that the Existing Agreement
is, subject to the satisfaction of the conditions precedent set forth in
Section 2, hereby amended on the Amendment Effective Date as follows:

 

(a)            Section 1.1 of the Existing Agreement shall be amended by adding
the following defined terms in appropriate alphabetical order:

 

“Beneficiary Party” means the Administrative Agent and each agent, trustee or
other representative for each agreement listed on Schedule III hereto, as each
such agreement may be amended, restated, supplemented, refinanced or otherwise
modified from time to time, so long as such amendment, restatement, supplement,
refinancing or other modification does not increase the aggregate principal
amount of Indebtedness or other monetary obligations thereunder to an amount
that is more than the aggregate principal amount of commitments, Indebtedness
and other monetary obligations outstanding thereunder as of the Waiver Effective
Date plus the amount of any uncommitted incremental facilities available
thereunder as of the Waiver Effective Date plus the amount of unpaid accrued
interest and premium thereon and underwriting discounts, fees, commissions and
expenses, associated with such amendment, restatement, supplement, refinancing
or other modification.

 

“Designated Assets” means the Vessels known on the Waiver Effective Date as
(i) Symphony of the Seas, (ii) Oasis of the Seas, (iii) Harmony of the Seas,
(iv) Spectrum of the Seas, (v) Quantum of the Seas, (vi) Ovation of the Seas and
(vii) Anthem of the Seas (it being understood that such Vessels shall remain
“Designated Assets” regardless of any change in name or ownership after the
Waiver Effective Date).

 

“Designated Holdco Subsidiaries” means one or more Subsidiaries of the Borrower
that directly own any of the equity interests issued by any Subsidiary of the
Borrower that owns any Designated Assets.

 



 

 

 

“Designated Indebtedness” means any Indebtedness that is incurred by (a) the
Borrower and guaranteed by one or more Designated Holdco Subsidiaries or (b) one
or more Designated Holdco Subsidiaries. For the avoidance of doubt, Designated
Indebtedness shall not include (x) any Indebtedness under any Permitted Secured
Facility or (y) issuances of unsecured commercial paper incurred in the ordinary
course of business of the Borrower and its Subsidiaries.

 

“Designated Release Event” means any event or other circumstance that results in
all Designated Indebtedness created, incurred or assumed after the Waiver
Effective Date no longer remaining outstanding (whether as a result of
repayment, redemption or otherwise) after a Designated Trigger Event has
occurred; provided that no Designated Release Event will occur unless the
Borrower and its Subsidiaries, taken as a whole, has incurred or issued
Designated Indebtedness owed to one or more third parties in an aggregate
principal amount equal to or greater than $300,000,000 after the Waiver
Effective Date.

 

“Designated Trigger Event” means the creation, incurrence or assumption of any
Designated Indebtedness by the Borrower or any of its Subsidiaries.

 

“Other Beneficiary Party” means each agent, trustee or other representative
(other than a Beneficiary Party) for any agreement which evidences any
obligation of the Borrower or any of its Subsidiaries (other than any unsecured
debt securities or any Permitted Secured Facility) outstanding on the Waiver
Effective Date, in each case, as such agreement may be amended, restated,
supplemented, refinanced or otherwise modified from time to time, so long as
such amendment, restatement, refinancing or other modification does not increase
the aggregate principal amount of obligations thereunder to an amount that is
more than the obligations outstanding thereunder as of the Waiver Effective Date
plus the amount of any uncommitted incremental facilities available thereunder
as of the Waiver Effective Date plus the amount of unpaid accrued interest and
premium thereon and underwriting discounts, fees, commissions and expenses,
associated with such amendment, restatement, supplement, refinancing or other
modification.

 

“Permitted Restricted Payment” means any of the following transactions: (a) any
(i) dividend or other distribution (whether in cash, securities or other
property) with respect to any of the Borrower’s capital stock or other equity
interests issued by the Borrower, or (ii) payment (whether in cash, securities
or other property) on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any of the Borrower’s capital stock
or other equity interests, in each of (i) and (ii), pursuant to and in
accordance with stock option plans or other benefit plans (including with
respect to performance shares issued in the ordinary course of business) for
present or former officers, directors, consultants or employees of the Borrower
in the ordinary course of business consistent with past practice; and (b) the
payment of cash in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exercisable for any of the Borrower’s capital stock or other equity interests.

 

“Permitted Secured Facility” means (a) the Secured Facility or (b) any other
Indebtedness incurred by the Borrower or its Subsidiaries that is (i) permitted
under Section 6.2.3 of this Agreement, (ii) secured solely by Permitted Secured
Facility Collateral and (iii) guaranteed only by the Secured Facility
Guarantors, as

 



2

 

 

amended, restated, supplemented or otherwise modified from time to time (but
always subject to the limitations in clause (b)).

 





“Permitted Secured Facility Collateral” means (a) any and all assets that
constitute (or purport to constitute) Collateral (as defined in Secured
Facility) as of the Waiver Effective Date and (b) any other asset of the
Borrower that is subject to a lien to secure obligations under any Permitted
Secured Facility (which, for the avoidance of doubt, shall not include any
Designated Assets or Priority Assets).

 

“Priority Assets” means the Vessels known on the Waiver Effective Date as
(i) Azamara Quest, (ii) Azamara Pursuit, (iii) Azamara Journey, (iv) Celebrity
Edge, (v) Celebrity Apex, (vi) Celebrity Flora, (vii) Celebrity Xpedition,
(viii) Celebrity Xperience, (ix) Celebrity Xploration, (x) Monarch, (xi) Horizon
and (xii) Sovereign (it being understood that such Vessels shall remain
“Priority Assets” regardless of any change in name or ownership after the Waiver
Effective Date).

 

“Priority Holdco Subsidiaries” means (a) RCL Cruises Ltd. or any other
Subsidiaries of the Borrower that directly own all of the equity interests in
(i) RCL TUI Cruises German Verwaltungs GmbH and (ii) RCL TUI Cruises German
Holding GmbH & Co. KG and (b) one or more Subsidiaries that directly own any of
the equity interests issued by any other Subsidiary of the Borrower that owns
any Priority Asset. For the avoidance of doubt, Priority Holdco Subsidiaries
shall not include any Principal Subsidiary.

 

“Priority Release Event” means any event or other circumstance that results in
no Permitted Secured Facility remaining outstanding (whether as a result of
repayment, redemption or otherwise) after a Priority Trigger Event has occurred.

 

“Priority Trigger Event” means (a) a refinancing of the Secured Facility with
(i) one or more new Permitted Secured Facilities or (ii) other Indebtedness of
the Borrower or any Subsidiary of the Borrower that is guaranteed by one or more
Subsidiaries of the Borrower that own, directly or indirectly, Permitted Secured
Facility Collateral or (b) the terms of any Permitted Secured Facility no longer
prohibiting a guarantee of the Obligations by the Priority Holdco Subsidiaries.

 

“Secured Facility” means that certain Term Loan Agreement, dated as of March 23,
2020, by and among the Borrower, the lenders party thereto from time to time,
and Morgan Stanley Senior Funding, Inc., in its capacity administrative agent
and collateral agent, as amended, restated or amended and restated from time to
time.

 

“Secured Facility Guarantors” means those certain Subsidiaries of the Borrower
that guarantee the Secured Facility as of the Waiver Effective Date and any of
their respective Subsidiaries.

 

“Specified Designated Holdco Subsidiaries” means those certain Designated Holdco
Subsidiaries that are obligors with respect to any Designated Indebtedness.

 

“Waiver Effective Date” means May 7, 2020.

 

“Waiver Period” means the period commencing on the Waiver Effective Date and
ending on March 31, 2021.

 



3

 

 

(b)            Section 6.1.1 of the Existing Agreement shall be amended by
adding the following text after clause (c) thereof:

 

; it being understood and agreed, for the avoidance of doubt, that no such
certificate shall be required to be delivered with respect to any Fiscal Quarter
or Fiscal Year ending on June 30, 2020, September 30, 2020, December 31, 2020 or
March 31, 2021;

 

(c)            Section 6.1.1 of the Existing Agreement shall be further amended
by adding the following new clause (h) after clause (g) thereof:

 

(h)            within five Business Days after the end of each month during the
Waiver Period, a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day with the immediately preceding month, compliance with the covenant set forth
in Section 6.2.9; provided that, if the Borrower is not in compliance with the
covenant set forth in Section 6.2.9 as of the last day of such month, the
Borrower shall show compliance with such covenant as of the date such
certificate is delivered;

 

(d)            Clause (c) of Section 6.2.3 of the Existing Agreement shall be
amended and restated in its entirety as follows:

 

(c)  in addition to other Liens permitted under this Section 6.2.3, Liens
securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 6.2.2(d), at any
one time outstanding not exceeding (determined at the time of creation of such
Lien or the incurrence by any Existing Principal Subsidiary of such
indebtedness, as applicable) 10.0% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter; provided that Liens securing
any Permitted Secured Facility that are incurred pursuant to this clause
(c) shall only extend to Permitted Secured Facility Collateral prior to the
occurrence of a Priority Release Event;

 

(e)            Section 6.2.4 of the Existing Agreement shall be amended by
adding the following text after clause (b) thereof:

 

Notwithstanding anything to the contrary in this Agreement, the Borrower shall
not be required to comply with the requirements of this Section 6.2.4 during the
Waiver Period.

 

(f)            Article VI of the Existing Agreement shall be amended by adding
the following text after Section 6.2.8 thereof:

 

SECTION 6.2.9            Minimum Liquidity. The Borrower will not allow the
aggregate amount of unrestricted cash and Cash Equivalents of the Borrower and
its Subsidiaries as determined in accordance with GAAP to be less than
$300,000,000 as of (i) the last day of any calendar month during the Waiver
Period, or (ii) if the Borrower is not in compliance with the requirements of
this Section 6.2.9 as of the last day of any calendar month during the Waiver
Period, the date the certificate required by Section 6.1.1(h) with respect to
such month is delivered to the Administrative Agent.

 



4

 

 

SECTION 6.2.10      Additional Undertakings.

 

(a)            The Borrower will not enter into any transaction that would
result in the Borrower making any cash payment during the Waiver Period in
connection with (i) the repurchase, retirement or other acquisition or
retirement for value by the Borrower of its capital stock or (ii) the making of
any distribution or dividend to any holder of its capital stock, in each case,
unless the Borrower shall have certified to the Administrative Agent that it was
in compliance with requirements of Section 6.2.4(b) of this Agreement
immediately prior to and after giving effect to such transaction as of the most
recently ended Fiscal Quarter or Fiscal Year, as applicable, for which financial
statements were required to be delivered pursuant to Section 6.1.1 of this
Agreement (in each case as if the Fixed Charge Coverage Ratio were tested as of
the most recently ended Fiscal Quarter or Fiscal Year, as applicable, for which
financial statements were required to be delivered pursuant to Section 6.1.1 of
this Agreement); provided that this Section 6.2.10 shall not limit the
Borrower’s ability to make any Permitted Restricted Payment.

 

(b)            The Borrower will not enter into any transaction that would
result in the Borrower or any of its Subsidiaries not being able to grant the
guarantees required pursuant to Section 6.2.11(b) or 6.2.11(c) hereof.

 

SECTION 6.2.11      Designated Indebtedness.

 

(a)            The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Designated
Indebtedness in an aggregate principal amount in excess of (x) $1,700,000,000
less (y) the aggregate principal amount of Designated Indebtedness repaid or
prepaid in accordance with Section 6.2.11(e)(ii), at any time outstanding;
provided that this clause (a) shall no longer apply if (i) no Designated Trigger
Event has occurred prior to April 5, 2022 or (ii) a Designated Trigger Event has
occurred prior to April 5, 2022 and a Designated Release Event has occurred.

 

(b)            In the event that a Priority Trigger Event occurs prior to
April 5, 2022, then the Borrower shall cause each Priority Holdco Subsidiary to
deliver to the Administrative Agent, within fifteen (15) Business Days of the
occurrence of such Priority Trigger Event (or, if later, the date a Subsidiary
of the Borrower becomes a Priority Holdco Subsidiary) or such later time as the
Administrative Agent may agree in its reasonable discretion, a guaranty in favor
of the Administrative Agent for the benefit of the Lenders, in substantially the
form attached hereto as Exhibit G or such other form as the Administrative Agent
and the Borrower shall reasonably agree; it being understood and agreed that any
guaranty given pursuant to this clause (b) shall automatically terminate upon
the occurrence of a Priority Release Event.

 

(c)            In the event that a Designated Trigger Event occurs prior to
April 5, 2022, then the Borrower shall cause each Specified Designated Holdco
Subsidiary to deliver to the Administrative Agent, within fifteen (15) Business
Days of the occurrence of such Designated Trigger Event (or, if later, the date
a Subsidiary of the Borrower becomes a Specified Designated Holdco Subsidiary)
or such later time as the Administrative Agent may agree in its reasonable
discretion, a subordinated guaranty in favor of the Administrative Agent for the
benefit of the

 



5

 

 

Lenders, in substantially the form attached hereto as Exhibit H or such other
form as the Administrative Agent and the Borrower shall reasonably agree (but
for the avoidance of doubt, the Obligations shall be subordinated only to
Indebtedness constituting Designated Indebtedness permitted to be incurred
hereunder and not to any other Indebtedness); provided that the Administrative
Agent shall have contemporaneously entered into a subordination agreement
pursuant to which the obligations of the Specified Designated Holdco
Subsidiaries under such subordinated guaranty will be fully subordinated in
right of payment to the obligations of the Specified Designated Holdco
Subsidiaries under such Designated Indebtedness or any guaranties related
thereto, which subordination agreement (i) will be in form and substance
reasonably satisfactory to the Administrative Agent and the agent, trustee or
other representative for such Designated Indebtedness and (ii) shall, in any
case, be substantially similar to any similar subordination agreement executed
by any Beneficiary Party in favor of such agent, trustee or other representative
for such Designated Indebtedness; provided, further, that any guaranty given
pursuant to this clause (c) shall automatically terminate upon the occurrence of
a Designated Release Event.

  

(d)            Until a Priority Release Event has occurred, the Borrower will
not:

 

(i)            permit any Priority Holdco Subsidiary, or any Subsidiary thereof,
to incur, grant or suffer to exist any Indebtedness, including any guaranty
obligation, other than any guaranty in favor of one or more of the Beneficiary
Parties and the Other Beneficiary Parties in form and substance substantially
similar to the guaranty executed and delivered by such Priority Holdco
Subsidiary in favor of the Administrative Agent for the benefit of the Lenders
pursuant to clause (b) above; provided that each such Other Beneficiary Party
shall have entered into a subordination agreement pursuant to which the
obligations of such Priority Holdco Subsidiary under such guaranty will be fully
subordinated in right of payment to the obligations of such Priority Holdco
Subsidiary under any guaranty given in favor of the Administrative Agent for the
benefit of the Lenders pursuant to this Agreement, which subordination agreement
will be in form and substance reasonably satisfactory to the Administrative
Agent and such Other Beneficiary Party;

 

(ii)            permit, or permit any of its Subsidiaries to, create, incur,
assume or suffer to exist any Lien securing Indebtedness on any Priority Assets;
or

 

(iii)            permit any Subsidiary to sell, transfer, license, lease,
dispose, distribute or otherwise transfer any Priority Assets or any equity
interests in a Subsidiary that owns, directly or indirectly, any Priority
Assets, other than (a) to any other entity that is (or will become) a Priority
Holdco Subsidiary or (b) any Priority Assets or equity interests in a Subsidiary
that owns, directly or indirectly, any Priority Assets with a fair market value
of less than, in the aggregate, the sum of (x) $250,000,000 plus (y) the fair
market value of any asset (other than (1) current assets, intercompany debt or
equity instruments and (2) Priority Assets or other assets owned by another
Priority Holdco Subsidiary immediately prior to acquisition) acquired by any
Priority Holdco

 



6

 

 

Subsidiary after the Waiver Effective Date; provided that, in the case of this
clause (b), such Subsidiary shall receive fair market value and at least 75%
cash consideration in connection with such sale, transfer, license, lease,
disposition, distribution or other transfer.

 

(e)            Until a Designated Release Event has occurred, the Borrower will
not:

 

(i)            permit any Designated Holdco Subsidiary, or any Subsidiary
thereof, to incur, grant or suffer to exist any Indebtedness, including any
guaranty obligation, other than (a) any Designated Indebtedness or (b) any
subordinated guaranty in favor of one or more of the Beneficiary Parties and the
Other Beneficiary Parties in form and substance substantially similar to the
subordinated guaranty executed and delivered by such Designated Holdco
Subsidiary in favor of the Administrative Agent for the benefit of the Lenders
pursuant to clause (c) above; provided that each such Other Beneficiary Party
shall have entered into a subordination agreement pursuant to which the
obligations of such Designated Holdco Subsidiary under such subordinated
guaranty will be fully subordinated in right of payment to the obligations of
such Designated Holdco Subsidiary under any guaranty given in favor of the
Administrative Agent for the benefit of the Lenders pursuant to this Agreement,
which subordination agreement will be in form and substance reasonably
satisfactory to the Administrative Agent and such Other Beneficiary Party; or

 

(ii)            permit any Subsidiary to sell, transfer, license, lease,
dispose, distribute or otherwise transfer any Designated Assets or any equity
interests in a Subsidiary that owns, directly or indirectly, any Designated
Assets, other than (a) to any other entity that is (or will become) a Designated
Holdco Subsidiary or (b) any Designated Assets or equity interests in a
Subsidiary that owns, directly or indirectly, any Designated Assets (i) the net
proceeds of which are applied to repay or redeem any Designated Indebtedness or
(ii) with a fair market value of less than, in the aggregate, the sum of
(x) $250,000,000 in the aggregate plus (y) the fair market value of any asset
(other than (1) current assets, intercompany debt or equity instruments and
(2) Designated Assets or other assets owned by another Designated Holdco
Subsidiary immediately prior to acquisition) acquired by any Designated Holdco
Subsidiary after the Waiver Effective Date.

 

(f)            Notwithstanding the foregoing, this Section 6.2.11 shall not
restrict (i) any Subsidiary of the Borrower with respect to any unsecured
issuances of commercial paper incurred in the ordinary course of business of the
Borrower and its Subsidiaries or (ii) the ability of the Borrower or any of its
Subsidiaries to incur, create, assume or otherwise become liable for any
Permitted Secured Facility.

 

(g)            Section 7.1.3 of the Existing Agreement shall be amended and
restated in its entirety as follows:

 



7

 

 

SECTION 7.1.3            Non-Performance of Certain Covenants and Obligations.

 

(a)            The Borrower shall default in the due performance and observance
of any other agreement contained herein or in any other Loan Document (other
than the covenants set forth in Sections 6.2.4, 6.2.9, 6.2.10 or 6.2.11 and the
obligations referred to in Section 7.1.1) and such default shall continue
unremedied for a period of five days after notice thereof shall have been given
to the Borrower by the Administrative Agent or any Lender (or, if (i) such
default is capable of being remedied within 30 days (commencing on the first day
following such five-day period) and (ii) the Borrower is actively seeking to
remedy the same during such period, such default shall continue unremedied for
at least 35 days after such notice to the Borrower).

 

(b)            The Borrower shall default in the due performance and observance
of the covenants set forth in Section 6.2.11 and such default shall continue
unremedied for a period of five Business Days after notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender.

 

(h)            Article VII of the Existing Agreement shall be amended by adding
the following text after Section 7.1.7 thereof:

 

SECTION 7.1.8            Guarantees. Once provided pursuant to
Section 6.2.11(b) or 6.2.11(c), any guarantee of a Priority Holdco Subsidiary or
a Designated Holdco Subsidiary shall cease to be, or shall be asserted by the
Borrower, any Priority Holdco Subsidiary or any Designated Holdco Subsidiary not
to be, in full force and effect (other than in accordance with the express terms
hereof).

 

(i)            Section 8.1.5 of the Existing Agreement shall be amended in full
to read as follows:

 

SECTION 8.1.5            Non-Performance of Certain Covenants and Obligations.
The Borrower shall default in the due performance and observance of any of the
covenants set forth in Section 6.2.4, 6.2.9 or 6.2.10.

 

(j)            The Existing Agreement shall be amended by adding Schedule I,
Exhibit A and Exhibit B hereto as Schedule III, Exhibit G and Exhibit H,
respectively, thereto.

 

(k)            Item 5.9(b) of Schedule II to the Existing Agreement shall be
amended and restated in its entirety in the form of Schedule II hereto.

 

SECTION 2.  Conditions of Amendment Effectiveness. This Amendment shall become
effective as of the date on which each of the following conditions has been
satisfied (or waived) in accordance with the terms hereof (such date, the
“Amendment Effective Date”):

 

(a)            The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower and the Required Lenders or, as to any of the
Lenders, advice satisfactory to the Administrative Agent that such Lender has
executed this Amendment.

 

(b)            The Administrative Agent shall have received, for the account of
each Lender who has delivered a counterpart to this Amendment, an amendment fee
paid by or on behalf of the Borrower in an amount equal to 0.15% of the
Revolving Credit Commitment of such Lender.

 



8

 

 

SECTION 3. Representation and Warranty of the Borrower. To induce the Lender
Parties to enter into this Amendment, the Borrower represents and warrants that,
as of the Amendment Effective Date:

 

(a)            The representations and warranties contained in Article V
(excluding, however, those contained in the last sentence of Section 5.6) of the
Amended Agreement are true and correct in all material respects except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct, and

 

(b)            No Default, Prepayment Event or event which (with notice or lapse
of time or both) would become a Prepayment Event has occurred and is continuing.

 

SECTION 4. Reference to and Effect on the Existing Agreement. On and after the
effectiveness of this Amendment, each reference in the Existing Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Existing Agreement shall mean and be a reference to the Amended Agreement. The
Existing Agreement, as specifically amended by this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender Party or the Administrative Agent under the
Existing Agreement, nor constitute a waiver of any provision of the Existing
Agreement. This Amendment shall be deemed to constitute a Loan Document.

 

SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
documents to be delivered hereunder (including the reasonable and documented
fees and expenses of one counsel for the Administrative Agent and the Lender
Parties with respect hereto and thereto; it being understood that the foregoing
shall be limited to the reasonable and documented fees and expenses of
Shearman & Sterling LLP) in accordance with the terms of the Amended Agreement.

 

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include electronic signatures, the electronic matching
of assignment terms and contract formations on electronic platforms approved by
the Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 



9

 

 

SECTION 8. Incorporation of Terms. The provisions of Sections 11.13, 11.17 and
11.18 of the Existing Agreement shall be incorporated into this Amendment as if
set out in full in this Amendment and as if references in those sections to
“this Agreement” were references to this Amendment.

 

SECTION 9. Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except as permitted by Section 11.1 of the Amended
Agreement.

 

SECTION 10. Defined Terms. Capitalized terms not otherwise defined in this
Amendment shall have the same meanings as specified in the Amended Agreement.

 

[Remainder of page intentionally left blank.]

 



10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 



  ROYAL CARIBBEAN CRUISES LTD.       By /s/ ANTJE M. GIBSON     Name: Antje M.
Gibson     Title: Vice President and Treasurer    

 







SIGNATURE PAGE Royal Caribbean – Amendment





 



  

 

 





  Lender Parties:       Nordea Bank Abp, New York Branch       By /s/ MARTIN
LUNDER     Name: Martin Lunder     Title: Managing Director       By /s/ HENRIK
M. STEFFENSEN     Name: Henrik M. Steffensen     Title: EVP

 

 

SIGNATURE PAGERoyal Caribbean – Amendment

 



 

 

 



  Lender Parties:       Citibank, N.A.       By /s/ ALVARO DE VELASCO     Name:
Alvaro De Velasco     Title: Vice President

 

 

SIGNATURE PAGERoyal Caribbean – Amendment

 



 

 

 



  Lender Parties:       Banco Bilbao Vizcaya Argentaria, S.A., New   York Branch
      By /s/ BRIAN CROWLEY     Name: Brian Cowley     Title: Managing Director  
    By /s/ MIRIAM TRAUTMANN     Name: Miriam Trautmann     Title: Senior Vice
President

 

 

SIGNATURE PAGERoyal Caribbean – Amendment

 





 

 

 



  Lender Parties:       DNB Capital LLC       By /s/ AHELIA SINGH     Name:
Ahelia Singh     Title: Assistant Vice President       By /s/ MITA ZALAVADIA    
Name: Mita Zalavadia     Title: Assistant Vice President

 

 

SIGNATURE PAGERoyal Caribbean – Amendment

 





 

 

 



  Lender Parties:       FIFTH THIRD BANK, NATIONAL ASSOCIATION       By /s/
KNIGHT D. KIEFFER     Name: Knight D. Kieffer     Title: Managing Director

 

 

SIGNATURE PAGERoyal Caribbean – Amendment

 





 

 

 



  Lender Parties:       HSBC Bank USA, N.A.       By /s/ JUSTUS HANNA     Name:
Justus Hanna     Title: Vice President

 

 

SIGNATURE PAGERoyal Caribbean – Amendment

 





 

 

 



  Lender Parties:       BANK OF AMERICA, N.A.       By /s/ BRIAN D. CORUM    
Name: Brian D. Corum     Title: Managing Director

 

 

SIGNATURE PAGERoyal Caribbean – Amendment

 



 

 

 



  Lender Parties:       MIZUHO BANK, LTD.       By /s/ TRACY RAHN     Name:
Tracy Rahn     Title: Executive Director

 

 

SIGNATURE PAGERoyal Caribbean – Amendment

 





 

 

 



  Lender Parties:       TRUIST BANK, formerly known as Branch   Banking and
Trust Company and as successor   by merger to SunTrust Bank       By /s/ MAX N.
GREER III     Name: max N. Greer III     Title: Senior Vice President

 

 

SIGNATURE PAGERoyal Caribbean – Amendment

 





 

 

 



  Lender Parties:       THE BANK OF NOVA SCOTIA       By /s/ AJIT GOSWAMI    
Name: Ajit Goswami     Title: Managing Director & Industry Head     U.S. Real
Estate, Gaming & Leisure

 

 

SIGNATURE PAGERoyal Caribbean – Amendment

 





 

 

 



  Lender Parties:       BNP PARIBAS       By /s/ JAMES GOODALL     Name: James
Goodall     Title: Managing Director       By /s/ KYLE FITZPATRICK     Name:
Kyle Fitzpatrick     Title: Vice President

 

 

SIGNATURE PAGERoyal Caribbean – Amendment

 





 

 

 

 



  Lender Parties:       Industrial and Commercial Bank of China   Limited, New
York Branch       By /s/ KAN CHEN     Name: Kan Chen     Title: Director      
By /s/ GANG DUAN     Name: Gang Duan     Title: Executive Director

 

 

  SIGNATURE PAGE Royal Caribbean – Amendment

 

  

 

 



  Lender Parties:       JPMORGAN CHASE BANK, N.A., as a Lender       By /s/
BRYCE HY     Name: Bryce Hy     Title: Vice President

 

 



  SIGNATURE PAGE Royal Caribbean – Amendment

 



 

 



 



  Lender Parties:       SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)       By /s/
ARNE JUELL-SKIELSE     Name: Arne Juell-Skielse     Title:       By /s/ HELENE
HELLNERS     Name: Helene Hellners     Title:

 

 

  SIGNATURE PAGE Royal Caribbean – Amendment

 



  

 

 



  Lender Parties:       Sumitomo Mitsui Banking Corporation       By /s/ MICHAEL
MAGUIRE     Name: Michael Maguire     Title: Managing Director

 

 

  SIGNATURE PAGE Royal Caribbean – Amendment

 



  

 

 



  Lender Parties:       SOCIÉTÉ GÉNÉRALE       By /s/ SHELLEY YU     Name:
Shelley Yu     Title: Director

 

 



  SIGNATURE PAGE Royal Caribbean – Amendment

 



 

 



 



  Lender Parties:       Banco Santander, S.A.       By /s/ PABLO TARRIO    
Name: Pablo Tarrio     Title: Attorney       By /s/ LUCAS VIDELA     Name: Lucas
Videla     Title: Executive Director

 

 





  SIGNATURE PAGE Royal Caribbean – Amendment

 



 

 





 



  Lender Parties:       GOLDMAN SACHS BANK USA       By /s/ JAMIE MINIERI    
Name: Jamie Minieri     Title: Authorized Signatory

 

 

  SIGNATURE PAGE Royal Caribbean – Amendment

 



  

 

 



  Lender Parties:       Landesbank Hessen-Thüringen Girozentrale       New York
Branch       By /s/ RALF GOEBEL     Name: Ralf Goebel     Title: Vice President
      By /s/ FRANK H. DOHL     Name: Frank H. Dohl     Title: SVP

 

 





  SIGNATURE PAGE Royal Caribbean – Amendment

 



  

 

 



  Lender Parties:       PNC BANK, NATIONAL ASSOCIATION       By /s/ RYAN GARR  
  Name: Ryan Garr     Title: Vice President

 

 

  SIGNATURE PAGE Royal Caribbean – Amendment

 



  

 

 



  ACKNOWLEDGED AND AGREED BY:       Nordea Bank ABP, New York       Branch      
as Administrative Agent       By /s/ MARTIN LUNDER     Name: Martin Lunder    
Title: Managing Director       By /s/ HENRIK M. STEFFENSEN     Name: Henrik M.
Steffensen     Title: EVP

 

 

  SIGNATURE PAGE Royal Caribbean – Amendment

 



  

 

 

Schedule I

 

SCHEDULE III

 

[OMITTED]

 



[Schedule I]

 



 

 



 

Schedule II

 

Item 5.9(b): Vessels

 

Vessel   Owner   Flag Sovereign   RCL Sovereign LLC   Malta Empress of the Seas
  Nordic Empress Shipping Inc.   Bahamas Monarch   RCL Monarch LLC   Malta
Majesty of the Seas   Majesty of the Seas Inc.   Bahamas Grandeur of the Seas  
Grandeur of the Seas Inc.   Bahamas Rhapsody of the Seas   Rhapsody of the Seas
Inc.   Bahamas Enchantment of the Seas   Enchantment of the Seas Inc.   Bahamas
Vision of the Seas   Vision of the Seas Inc.   Bahamas Voyager of the Seas  
Voyager of the Seas Inc.   Bahamas Horizon   RCL Horizon LLC   Malta Mariner of
the Seas   Mariner of the Seas Inc.   Bahamas Celebrity Millennium   Millennium
Inc.   Malta Explorer of the Seas   Explorer of the Seas Inc.   Bahamas
Celebrity Infinity   Infinity Inc.   Malta Radiance of the Seas   Radiance of
the Seas Inc.   Bahamas Celebrity Summit   Summit Inc.   Malta Adventure of the
Seas   Adventure of the Seas Inc.   Bahamas Navigator of the Seas   Navigator of
the Seas Inc.   Bahamas Celebrity Constellation   Constellation Inc.   Malta
Serenade of the Seas   Serenade of the Seas Inc.   Bahamas Jewel of the Seas  
Jewel of the Seas Inc.   Bahamas Celebrity Xpedition   Oceanadventures S.A.  
Ecuador Freedom of the Seas   Freedom of the Seas Inc.   Bahamas Azamara Journey
  Azamara Journey Inc.   Malta Azamara Quest   Azamara Quest Inc.   Malta
Liberty of the Seas   Liberty of the Seas Inc.   Bahamas Independence of the
Seas   Independence of the Seas Inc.   Bahamas Celebrity Solstice   Celebrity
Solstice Inc.   Malta Celebrity Equinox   Celebrity Equinox Inc.   Malta Oasis
of the Seas   Oasis of the Seas Inc.   Bahamas Celebrity Eclipse   Celebrity
Eclipse Inc.   Malta

 

[Schedule II] 

 



 

 





 



Vessel   Owner   Flag Allure of the Seas   Allure of the Seas Inc.   Bahamas
Celebrity Silhouette   Celebrity Silhouette Inc.   Malta Celebrity Reflection  
Celebrity Reflection Inc.   Malta Quantum of the Seas   Quantum of the Seas Inc.
  Bahamas Brilliance of the Seas   Brilliance of the Seas Shipping Inc.  
Bahamas Anthem of the Seas   Anthem of the Seas Inc.   Bahamas Celebrity
Xperience   Oceanadventures S.A.   Ecuador Celebrity Xploration  
Oceanadventures S.A.   Ecuador Ovation of the Seas   Ovation of the Seas Inc.  
Bahamas Harmony of the Seas   Harmony of the Seas Inc.   Bahamas Symphony of the
Seas   Symphony of the Seas Inc.   Bahamas Celebrity Edge   Celebrity Edge Inc.
  Malta Azamara Pursuit   Azamara Pursuit Inc.   Malta Silver Cloud   Silver
Cloud Shipping Co. Ltd.   Bahamas Silver Wind   Silver Wind Shipping Ltd.  
Bahamas Silver Shadow   Silver Shadow Shipping Co. Ltd.   Bahamas Silver Spirit
  Silver Spirit Shipping Co. Ltd.   Bahamas Silver Muse   Silver Muse Shipping
Co. Ltd.   Bahamas Silver Galapagos   Conodros CL   Ecuador Spectrum of the Seas
  Spectrum of the Seas Inc.   Bahamas Celebrity Flora   Islas Galápagos Turismo
y Vapores C.A.   Ecuador Celebrity Apex   Celebrity Apex Inc.   Malta



 

[Schedule II]

 



 

 



 

Exhibit A

 

EXHIBIT G

 

FORM OF GUARANTY

 

[see attached]

 



[Exhibit A]

 

 

GUARANTY

 

Dated as of

 

[•],

 

among

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

 

and

 

[•],

 

as Administrative Agent

 





 

 

TABLE OF CONTENTS

 

  Page



 

ARTICLE I   Definitions   Section 1.01. Agreement Definitions 1 Section 1.02.
Other Defined Terms 1       ARTICLE II   Guarantee       Section 2.01. Guarantee
2 Section 2.02. Guarantee of Payment 2 Section 2.03. No Limitations 3
Section 2.04. Reinstatement 3 Section 2.05. Agreement To Pay; Subrogation 4
Section 2.06. Information 4 Section 2.07. Limitation on Obligations Guaranteed 4
      ARTICLE III   Indemnity, Subrogation and Subordination       Section 3.01.
Indemnity, Subrogation and Subordination 5       ARTICLE IV   Miscellaneous    
  Section 4.01. Notices 5 Section 4.02. Waivers; Amendment 5 Section 4.03.
Administrative Agent’s Fees and Expenses; Indemnification 6 Section 4.04.
Successors and Assigns 6 Section 4.05. Representations and Warranties 6
Section 4.06. Counterparts; Effectiveness; Several Agreement 6 Section 4.07.
Severability 7 Section 4.08. Governing Law; Jurisdiction; Consent to Service of
Process 7 Section 4.09. Obligations Absolute 8 Section 4.10. Termination or
Release 8 Section 4.11. Additional Guarantors 9 Section 4.12. Recourse; Limited
Obligations 9

 



i

 

 

SCHEDULE

 

Schedule I      Guarantors

 

EXHIBIT

 

Exhibit I      Form of Guaranty Supplement

 



ii

 

 

This GUARANTY (this “Guaranty”), dated as of [•], is among the Guarantors set
forth on Schedule I hereto and [•], as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders.

 

WHEREAS, reference is made to the [•]1, dated as of [•]2 (as amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
the “Agreement”), among Royal Caribbean Cruises Ltd., a Liberian corporation
(the “Company”), [•]3.

 

WHEREAS, the Guarantors are affiliates of one another and derive substantial
direct and indirect benefits from the Agreement and are willing to execute and
deliver this Guaranty.

 

now, therefore, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.      Agreement Definitions.4

 

(a)            Capitalized terms used in this Guaranty, including the preamble
and introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Agreement.

 

(b)            [The rules of construction specified in Article I of the
Agreement also apply to this Guaranty.]5

 

Section 1.02.      Other Defined Terms.

 

As used in this Guaranty, in addition to the terms defined in the preliminary
statements above, the following terms have the meanings specified below:

 

“Accommodation Payment” has the meaning assigned to such term in Section 3.01

 

“Allocable Amount” has the meaning assigned to such term in Section 3.01.

 

“Article” means a numbered article of this Guaranty, unless another document is
specifically referenced.

 



 



1 Insert underlying agreement giving rise to obligations subject to this
Guaranty. 

2 Insert date of underlying agreement. 

3 Insert other parties to underlying agreement. 

4 Defined terms and section references to be updated as needed to reflect
underlying agreement. 

5 Include and update as appropriate.

 



1

 

 

“Date of Full Satisfaction” means the date of payment and performance in full of
the Obligations and the termination of the Commitments.

 

“Guaranteed Obligations” means the Obligations of the Company and the other
Guarantors.

 

“Guarantors” means the Guarantors listed on Schedule I hereto and any other
Person that becomes a party to this Guaranty after the Effective Date pursuant
to Section 4.11; provided that if any such Guarantor is released from its
obligations hereunder as provided in Section 4.10, such Person shall cease to be
a Guarantor hereunder effective upon such releases.

 

“Guaranty Supplement” means an instrument substantially in the form of
Exhibit I.

 

“Section” means a numbered section of this Guaranty, unless another document is
specifically referenced.

 

“UFCA” has the meaning assigned to such term in Section 2.07.

 

“UFTA” has the meaning assigned to such term in Section 2.07.

 

ARTICLE II

 

Guarantee

 

Section 2.01.      Guarantee.

 

Each Guarantor irrevocably, absolutely and unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Guaranteed
Obligations, whether such Guaranteed Obligations are now existing or hereafter
incurred, and whether at maturity, by acceleration or otherwise. Each of the
Guarantors further agrees that the Guaranteed Obligations may be extended,
increased or renewed, amended or modified, in whole or in part, without notice
to, or further assent from, such Guarantor and that such Guarantor will remain
bound upon its guarantee hereunder notwithstanding any such extension, increase,
renewal, amendment or modification of any Guaranteed Obligation. To the fullest
extent permitted by applicable Law, each of the Guarantors (i) waives
promptness, diligence, presentment to, demand of payment from, and protest to,
any Guarantor or any other Loan Party of any of the Guaranteed Obligations, and
(ii) also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

 

Section 2.02.      Guarantee of Payment.

 

Each of the Guarantors further agrees, to the fullest extent permitted by
applicable Law, that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual of collection of any of the Guaranteed Obligations or operated as a
discharge thereof) and not of collection, and waives any right to require that
any resort be had by the Administrative Agent or any Lender to any security held
for the payment of any of the Guaranteed Obligations, or to any balance of any
deposit account or credit on the books of the Administrative Agent or any Lender
in favor of any other Guarantor or any other Person. The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor or
the Company, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other
Guarantor or the Company and whether or not any other Guarantor or the Company
is joined in any such action or actions. Any payment required to be made by a
Guarantor hereunder may be required by the Administrative Agent or any Lender on
any number of occasions.

 



2

 

 

Section 2.03.      No Limitations.

 

(a)            Except for termination or release of a Guarantor’s obligations
hereunder as expressly provided in Section 4.10, to the fullest extent permitted
by applicable Law, the obligations of each Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations, or otherwise. Without limiting
the generality of the foregoing, to the fullest extent permitted by applicable
Law and except for termination or release of a Guarantor’s obligations hereunder
in accordance with the terms of Section 4.10 (but without prejudice to
Section 2.04), the obligations of each Guarantor hereunder shall not be
discharged impaired or otherwise affected by (i) the failure of the
Administrative Agent, any Lender or any other Person to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Guaranty; (iii) [reserved]; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; (v) [reserved];
(vi) any change in the corporate existence, structure or ownership of any other
Loan Party, the lack of legal existence of the Company or any other Guarantor or
legal obligation to discharge any of the Guaranteed Obligations by the Company
or any other Guarantor for any reason whatsoever, including, without limitation,
in any insolvency, bankruptcy or reorganization of any other Loan Party;
(vii) the existence of any claim, set-off or other rights that any Guarantor may
have at any time against the Company, the Administrative Agent, any Lender or
any other Person, whether in connection with the Agreement, the other Loan
Documents or any unrelated transaction; (viii) this Guaranty having been
determined (on whatsoever grounds) to be invalid, non-binding or unenforceable
against any other Guarantor ab initio or at any time after the Effective Date;
or (ix) any other circumstance (including statute of limitations), any act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a defense to, or discharge of, the Company,
any Guarantor or any other guarantor or surety as a matter of law or equity (in
each case, other than the occurrence of the Date of Full Satisfaction). Anything
contained in this Guaranty to the contrary notwithstanding, the obligations of
each Guarantor under this Guaranty shall be limited to an aggregate amount equal
to the largest amount that would not render its obligations under this Guaranty
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
similar federal, state or foreign law.

 

(b)            To the fullest extent permitted by applicable Law and except for
termination or release of a Guarantor’s obligations hereunder in accordance with
the terms of Section 4.10 (but without prejudice to Section 2.04), each
Guarantor waives any defense based on or arising out of any defense of the
Company or any other Guarantor or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Company or any other Guarantor, other than the
occurrence of the Date of Full Satisfaction. To the fullest extent permitted by
applicable Law, each Guarantor waives any and all suretyship defenses.

 

(c)            Each Guarantor acknowledges that it will receive indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the waivers set forth in this Guaranty are knowingly made in contemplation
of such benefits.

 

Section 2.04.      Reinstatement.

 

Notwithstanding anything to contrary contained in this Guaranty, each of the
Guarantors agrees that (a) its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any

 



3

 

 

time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any Lender upon the
bankruptcy, insolvency or reorganization (or any analogous proceeding in any
jurisdiction) of the Company or any other Guarantor or otherwise and (b) the
provisions of this Section 2.04 shall survive the termination of this Guaranty.

 

Section 2.05.      Agreement To Pay; Subrogation.

 

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any Lender has at law or in equity against any
Guarantor by virtue hereof, upon the failure of the Company or any other
Guarantor to pay any Guaranteed Obligation when and as the same shall become due
(after giving effect to any applicable grace periods), whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Lenders in cash the amount of such
unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Company or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Section 3.01.

 

Section 2.06.      Information.

 

Each Guarantor assumes all responsibility for being and keeping itself informed
of each Company’s and each other Guarantor’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the other Lenders will have any duty to advise such Guarantor of information
known to it or any of them regarding such circumstances or risks.

 

Section 2.07.      Limitation on Obligations Guaranteed.

 

(a)            Notwithstanding any other provision hereof, the right of recovery
against each Guarantor under Article II hereof shall be limited to the maximum
amount that can be guaranteed by such Guarantor without rendering such
Guarantor’s obligations under Article II hereof void or voidable under
applicable law, including, without limitation, the Uniform Fraudulent Conveyance
Act (“UFCA”), Uniform Fraudulent Transfer Act (“UFTA”) or any similar foreign,
federal or state law, in each case after giving full effect to the liability
under such guarantee set forth in Article II hereof and its related contribution
rights but before taking into account any liabilities under any other guarantee
by such Guarantor. For purposes of the foregoing, all guarantees of such
Guarantor other than the guarantee under Article II hereof will be deemed to be
enforceable and payable after the guaranty under Article II hereof. If any
payment shall be required to be made to the Administrative Agent or any Lender
under this Guaranty, each Guarantor hereby unconditionally and irrevocably
agrees it will contribute, to the maximum extent permitted by law, such amounts
to each other Guarantor and the Company so as to maximize the aggregate amount
paid to the Administrative Agent for the benefit of the Lenders under or in
connection with the Loan Documents. To the fullest extent permitted by
applicable law, this Section 2.07 shall be for the benefit solely of creditors
and representatives of creditors of each Guarantor and not for the benefit of
such Guarantor or the holders of any Equity Interest in such Guarantor.

 

(b)            Each Guarantor agrees that Obligations may at any time and from
time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.02(a) without impairing the
guarantee contained in this Article II or affecting the rights and remedies of
the Administrative Agent or any Lender hereunder.

 



4

 

 

ARTICLE III

 

Indemnity, Subrogation and Subordination

 

Section 3.01.      Indemnity, Subrogation and Subordination.

 

Upon payment by any Guarantor of any Guaranteed Obligations, all rights of such
Guarantor against the Company or any other Guarantor arising as a result thereof
by way of right of subrogation, contribution, reimbursement, indemnity or
otherwise shall in all respects be subordinate and junior in right of payment to
the prior payment in full of the Obligations until the Date of Full
Satisfaction. If any amount shall erroneously be paid to the Company or any
other Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of the Company or any
other Guarantor, such amount shall be held in trust for the benefit of the
Administrative Agent for the benefit of the Lenders and shall promptly be paid
to the Administrative Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Agreement and the other Loan Documents. Subject to the foregoing, to the extent
that any Guarantor shall, under this Guaranty or the Agreement as a joint and
several obligor, repay any of the Guaranteed Obligations constituting Advances
made to another Loan Party under the Agreement (an “Accommodation Payment”),
then the Guarantor making such Accommodation Payment shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
Guarantors in an amount equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Guarantor’s Allocable Amount (as
defined below) and the denominator of which is the sum of the Allocable Amounts
of all of the Guarantors; provided that such rights of contribution,
subrogation, reimbursement and indemnification shall be subordinated to the
prior payment of the Obligations until the Date of Full Satisfaction. As of any
date of determination, the “Allocable Amount” of each Guarantor shall be equal
to the maximum amount of liability for Accommodation Payments which could be
asserted against such Guarantor hereunder and under the Agreement without
(a) rendering such Guarantor “insolvent” within the meaning of Section 101 (31)
of the Bankruptcy Code of the United States, Section 2 of the UFTA or Section 2
of the UFCA, (b) leaving such Guarantor with unreasonably small capital or
assets, within the meaning of Section 548 of the Bankruptcy Code of the United
States, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such
Guarantor unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code of the United States or Section 4 of the
UFTA, or Section 5 of the UFCA. No failure on the part of the Company or any
Guarantor to make the payments required by this Section 3.01 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
under this Guaranty, and each Guarantor shall remain liable for the full amount
of the obligations of such Guarantor hereunder.

 

ARTICLE IV

 

Miscellaneous

 

Section 4.01.      Notices.

 

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 11.2 of the
Agreement. All communications and notice hereunder to a Guarantor shall be given
in care of the Company.

 

Section 4.02.     Waivers; Amendment.

 

(a)            No failure by the Administrative Agent or any Lender to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan

 



5 

 

 

Document shall operate as a waiver hereof or thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 4.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

 

(b)            Neither this Guaranty nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 11.1 of the Agreement.

 

Section 4.03.     Administrative Agent’s Fees and Expenses; Indemnification.

 

(a)            Each Guarantor, jointly with the other Guarantors and severally,
agrees to reimburse the Administrative Agent for its reasonable and documented
out-of-pocket fees and expenses incurred hereunder in accordance with Sections
11.3 of the Agreement; provided that each reference therein to the “Company”
shall be deemed to be a reference to “each Guarantor.”

 

(b)            Each Guarantor shall indemnify the Indemnified Parties as set
forth in Section 11.4 of the Agreement.

 

Section 4.04.     Successors and Assigns.

 

Whenever in this Guaranty any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Guarantor, the Administrative Agent or any Lender that are contained in this
Guaranty shall bind and inure to the benefit of their respective successors and
permitted assigns. Except as provided in Section 11.10 of the Agreement, no
party hereto may assign any of its rights or obligations hereunder.

 

Section 4.05.     Representations and Warranties.

 

All representations and warranties made hereunder shall survive the execution
and delivery hereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect until this Guaranty is terminated as provided
in Section 4.10 hereof, or with respect to any individual Guarantor until such
Guarantor is otherwise released from its obligations under this Guaranty in
accordance with the terms hereof.

 

Section 4.06.     Counterparts; Effectiveness; Several Agreement.

 

This Guaranty may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Guaranty
shall become effective when it shall have been executed by the Guarantors and
the Administrative Agent and thereafter shall be binding upon and inure to the
benefit of each Guarantor and the Administrative Agent, the Lenders and their
respective successors and permitted

 



6 

 

 

assigns, subject to Section 4.04. Delivery of an executed counterpart of a
signature page of this Guaranty by email or other electronic (including in
“.pdf” or “.tif” format) means shall be effective as delivery of a manually
executed counterpart of this Guaranty. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Guaranty and the transactions contemplated
hereby shall be deemed to include electronic signatures, the electronic matching
of assignment terms and contract formations on electronic platforms approved by
the Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. This Guaranty shall be construed as a
separate agreement with respect to each Guarantor and may be amended, restated,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

 

Section 4.07.     Severability.

 

If any provision of this Guaranty is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Guaranty shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 4.08.     Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)            Governing Law. This Guaranty shall be construed in accordance
with and governed by the law of the State of New York.

 

(b)            Jurisdiction. Each Guarantor and the Administrative Agent hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of any federal or state court located in the borough
of Manhattan in the City of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of such parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of such parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c)            Venue. Each Guarantor and each other party to this Guaranty
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty or any other Loan Document in any court referred to in
clause (b) of this Section 4.08. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)            Service of Process. Each Guarantor and each other party to this
Guaranty irrevocably consents to service of process in the manner provided for
notices in Section 11.13 of the Agreement.

 



7 

 

 

Nothing in this Guaranty or any other Loan Document will affect the right of any
party to this Guaranty to serve process in any other manner permitted by law.

 

(e)            WAIVER OF JURY TRIAL. EACH GUARANTOR AND EACH OTHER PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR, ANY OTHER Loan Document OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH GUARANTOR AND EACH OTHER PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE Loan Documents
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.08(E).

 

Section 4.09.     Obligations Absolute.

 

To the fullest extent permitted by applicable Law, all rights of the
Administrative Agent and the Lenders hereunder and all obligations of each
Guarantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Agreement, any other Loan Document,
any agreement with respect to any of the Guaranteed Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
any departure from the Agreement, any other Loan Document, or any other
agreement or instrument, (c) any release or amendment or waiver of or consent
under or departure from any guarantee guaranteeing all or any of the Guaranteed
Obligations or (d) subject only to termination or release of a Guarantor’s
obligations hereunder in accordance with the terms of Section 4.10, but without
prejudice to reinstatement rights under Section 2.04, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Guarantor in respect of the Guaranteed Obligations or this Guaranty.

 

Section 4.10.     Termination or Release.

 

(a)            This Guaranty and the Guarantees made herein shall automatically
terminate with respect to all Guaranteed Obligations upon the earlier of (i) the
Date of Full Satisfaction and (ii) the occurrence of a [Priority Release
Event][Designated Release Event].

 

(b)            In connection with any termination or release pursuant to clauses
(a) above, the Administrative Agent shall promptly execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents or other instruments that
such Guarantor shall reasonably request to evidence such termination or release
and shall perform such other actions reasonably requested by such Guarantor to
effect such release, including return of certificates, securities and
instruments. Any execution and delivery of documents pursuant to this
Section 4.10 shall be without recourse to or warranty by the Administrative
Agent.

 

(c)            The Administrative Agent shall have no liability whatsoever to
any Lender as a result of any release of any Guarantor by it as permitted (or
which the Administrative Agent in good faith believes to be permitted) by this
Section 4.10.

  



8 

 



 

Section 4.11.     Additional Guarantors.

 

The Company may, in its sole discretion, cause any Subsidiary to become a
Guarantor to Guarantee the Obligations by causing such Subsidiary to execute a
Guaranty Supplement in substantially the form of Exhibit I. Upon execution and
delivery by the Administrative Agent and a Subsidiary of a Guaranty Supplement,
such Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any such instrument shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Guaranty.

 

Section 4.12.     Recourse; Limited Obligations.

 

This Guaranty is made with full recourse to each Guarantor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Guarantor contained herein, in the Agreement and the other Loan
Documents and otherwise in writing in connection herewith or therewith. It is
the desire and intent of each Guarantor, the Administrative Agent, and each
Lender that this Guaranty shall be enforced against each Guarantor to the
fullest extent permissible under applicable Law applied in each jurisdiction in
which enforcement is sought.

 

[The Remainder of This Page Is Intentionally Left Blank]

 



9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  [GUARANTORS]       By:       Name:     Title:

 



[Signature Page to Guaranty]



 



 

 

 



  ADMINISTRATIVE AGENT:   [•],   as Administrative Agent       By:       Name:  
  Title:

 

[Signature Page to Guaranty]

 



 

 

 





SCHEDULE I TO GUARANTY

 

GUARANTORS

 

Entity Name Jurisdiction of Organization Type of Entity 1.     [•] [•] [•]

 

schedule I

 



 

 

 

EXHIBIT I TO GUARANTY

 

FORM OF GUARANTY SUPPLEMENT

 

SUPPLEMENT, dated as of [ ], 20[ ] (this “Supplement”) to that certain Guaranty,
dated as of [•], among the Guarantors party thereto from time to time and [•],
as administrative agent (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Guaranty”).

 

A.            Reference is made to that certain [•]6, dated as of [•]7 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Agreement”), among Royal Caribbean Cruises Ltd., a
Liberian corporation (the “Company”), [•]8.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement or the Guaranty,
as applicable.

 

C.            Section 4.11 of the Guaranty provides that additional Subsidiaries
of the Company may become Guarantors under the Guaranty by execution and
delivery of an instrument in the form of this Supplement. [The] [Each]
undersigned Subsidiary ([the] [each, a] “New Subsidiary”) is executing this
Supplement as directed by the Company in its sole discretion, to become a
Guarantor under the Guaranty.

 

Accordingly, [the] [each] New Subsidiary agrees as follows:

 

Section 1.          In accordance with Section 4.11 of the Guaranty, [the]
[each] New Subsidiary by its signature below becomes a Guarantor under the
Guaranty with the same force and effect as if originally named therein as a
Guarantor and [the] [each] New Subsidiary hereby (a) agrees to all of the terms
and provisions of the Guaranty applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct in all material respects on and
as of the date hereof; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date. Each reference to a
“Guarantor” in the Guaranty shall be deemed to include [the] [each] New
Subsidiary as if originally named therein as a Guarantor. The Guaranty is hereby
incorporated herein by reference.

 

Section 2.          [The] [Each]New Subsidiary represents and warrants to the
Administrative Agent and each Lender that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium, capital impairment, recognition of judgments,
recognition of choice of law, enforcement of judgments or other similar laws or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and other matters which are set out as qualifications or reservations
as to matters of law of general application in any legal opinion delivered to
the Administrative Agent in connection with this Supplement and any other Loan
Documents in connection herewith.

 

Section 3.          This Supplement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together

 



 



6 Insert underlying agreement giving rise to obligations subject to this
Guaranty.

 

7 Insert date of underlying agreement.

 

8 Insert other parties to underlying agreement.



 



exhibit I-1

 



 

 

 



shall constitute a single contract. This Supplement shall become effective when
it shall have been executed by [the] [each] New Subsidiary and thereafter shall
be binding upon and inure to the benefit of each Guarantor, the Administrative
Agent, the Lenders and their respective successors and permitted assigns,
subject to Section 4.04 of the Guaranty. Delivery of an executed counterpart of
a signature page of this Supplement by email or other electronic (including in
“.pdf” or “.tif” format) means shall be effective as delivery of a manually
executed counterpart of this Supplement. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Supplement and the transactions contemplated
hereby shall be deemed to include electronic signatures, the electronic matching
of assignment terms and contract formations on electronic platforms approved by
the Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

Section 4.          Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect, subject to the termination of the Guaranty
pursuant to Section 4.10 thereof.

 

Section 5.

 

(a)            THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)            The other terms of Section 4.08 of the Guaranty with respect to
submission to jurisdiction, venue, waiver of jury trial and consent to service
of process are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

 

Section 6.          If any provision of this Supplement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Supplement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 7.          All communications and notices hereunder shall be in writing
and given as provided in Section 4.01 of the Guaranty.

 

Section 8.          The New Subsidiary agrees to reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses in connection
with this Supplement as provided in Section 4.03(a) of the Guaranty.

 

[The Remainder of This Page Is Intentionally Left Blank]

 



exhibit I-2



 



 

 

 

IN WITNESS WHEREOF, [each] [the] New Subsidiary has duly executed this
Supplement to the Guaranty as of the day and year first above written.

 



  [NAME OF NEW SUBSIDIARY]       By:       Name:     Title:

 



ACKNOWLEDGED AND ACCEPTED BY:       [•],   as Administrative Agent       By:    
  Name:     Title:  

 



exhibit I-1

 



 

 



 

Exhibit B

 

EXHIBIT H

 

FORM OF SUBORDINATED GUARANTY

 

[see attached]

 

[Exhibit B]

 



 

 

 

 

This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain [Subordination
Agreement], dated as of [•] (the “Subordination Agreement”), among [•], to the
obligations owed by [•] pursuant to and in connection with [•], as contemplated
by the Subordination Agreement, and each holder of this instrument, by its
acceptance hereof, irrevocably agrees to be bound by the provisions of the
Subordination Agreement.



 

 

GUARANTY

 

Dated as of

 

[•],

 

among

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

 

and

 

[•],


as Administrative Agent

 





 

 



TABLE OF CONTENTS         Page       ARTICLE I         Definitions  
Section 1.01. Agreement Definitions. 1 Section 1.02.  Other Defined Terms 1
ARTICLE II         Guarantee   Section 2.01. Guarantee 2 Section 2.02. Guarantee
of Payment 2 Section 2.03. No Limitations 3 Section 2.04. Reinstatement 3
Section 2.05. Agreement To Pay; Subrogation 4 Section 2.06. Information 4
Section 2.07. Limitation on Obligations Guaranteed 4 ARTICLE III        
Indemnity, Subrogation and Subordination   Section 3.01. Indemnity, Subrogation
and Subordination 5 ARTICLE IV         Miscellaneous   Section 4.01. Notices 5
Section 4.02. Waivers; Amendment 5 Section 4.03. Administrative Agent’s Fees and
Expenses; Indemnification 6 Section 4.04. Successors and Assigns 6 Section 4.05.
Representations and Warranties 6 Section 4.06. Counterparts; Effectiveness;
Several Agreement 6 Section 4.07. Severability 7 Section 4.08. Governing Law;
Jurisdiction; Consent to Service of Process 7 Section 4.09. Obligations Absolute
8 Section 4.10. Termination or Release 8 Section 4.11. Additional Guarantors 9
Section 4.12. Recourse; Limited Obligations 9

 

i

 

 

SCHEDULE       Schedule IGuarantors      EXHIBIT       Exhibit IForm of Guaranty
Supplement 

 



ii

 

 

This GUARANTY (this “Guaranty”), dated as of [•], is among the Guarantors set
forth on Schedule I hereto and [•], as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders.

 

WHEREAS, reference is made to the [•]9, dated as of [•]10 (as amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
the “Agreement”), among Royal Caribbean Cruises Ltd., a Liberian corporation
(the “Company”), [•]11.

 

WHEREAS, the Guarantors are affiliates of one another and derive substantial
direct and indirect benefits from the Agreement and are willing to execute and
deliver this Guaranty.

 

now, therefore, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.Agreement Definitions.12



 

(a)Capitalized terms used in this Guaranty, including the preamble and
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Agreement.

 

(b)[The rules of construction specified in Article I of the Agreement also apply
to this Guaranty.]13

 

Section 1.02.Other Defined Terms.

 

As used in this Guaranty, in addition to the terms defined in the preliminary
statements above, the following terms have the meanings specified below:

 

“Accommodation Payment” has the meaning assigned to such term in Section 3.01

 

“Allocable Amount” has the meaning assigned to such term in Section 3.01.

 

“Article” means a numbered article of this Guaranty, unless another document is
specifically referenced.

 



 

9 Insert underlying agreement giving rise to obligations subject to this
Guaranty.

 

10 Insert date of underlying agreement.

 

11 Insert other parties to underlying agreement.

 

12 Defined terms and section references to be updated as needed to reflect
underlying agreement.

 

13 Include and update as appropriate.

 



1

 

 

“Date of Full Satisfaction” means the date of payment and performance in full of
the Obligations and the termination of the Commitments.

 

“Guaranteed Obligations” means the Obligations of the Company and the other
Guarantors.

 

“Guarantors” means the Guarantors listed on Schedule I hereto and any other
Person that becomes a party to this Guaranty after the Effective Date pursuant
to Section 4.11; provided that if any such Guarantor is released from its
obligations hereunder as provided in Section 4.10, such Person shall cease to be
a Guarantor hereunder effective upon such releases.

 

“Guaranty Supplement” means an instrument substantially in the form of
Exhibit I.

 

“Section” means a numbered section of this Guaranty, unless another document is
specifically referenced.

 

“UFCA” has the meaning assigned to such term in Section 2.07.

 

“UFTA” has the meaning assigned to such term in Section 2.07.

 

ARTICLE II

 

Guarantee

 

Section 2.01.Guarantee.

 

Each Guarantor irrevocably, absolutely and unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Guaranteed
Obligations, whether such Guaranteed Obligations are now existing or hereafter
incurred, and whether at maturity, by acceleration or otherwise. Each of the
Guarantors further agrees that the Guaranteed Obligations may be extended,
increased or renewed, amended or modified, in whole or in part, without notice
to, or further assent from, such Guarantor and that such Guarantor will remain
bound upon its guarantee hereunder notwithstanding any such extension, increase,
renewal, amendment or modification of any Guaranteed Obligation. To the fullest
extent permitted by applicable Law, each of the Guarantors (i) waives
promptness, diligence, presentment to, demand of payment from, and protest to,
any Guarantor or any other Loan Party of any of the Guaranteed Obligations, and
(ii) also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

 

Section 2.02.Guarantee of Payment.

 

Each of the Guarantors further agrees, to the fullest extent permitted by
applicable Law, that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual of collection of any of the Guaranteed Obligations or operated as a
discharge thereof) and not of collection, and waives any right to require that
any resort be had by the Administrative Agent or any Lender to any security held
for the payment of any of the Guaranteed Obligations, or to any balance of any
deposit account or credit on the books of the Administrative Agent or any Lender
in favor of any other Guarantor or any other Person. The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor or
the Company, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other
Guarantor or the Company and whether or not any other Guarantor or the Company
is joined in any such action or actions. Any payment required to be made by a
Guarantor hereunder may be required by the Administrative Agent or any Lender on
any number of occasions.

 



2

 

 

Section 2.03.No Limitations.

 

(a)           Except for termination or release of a Guarantor’s obligations
hereunder as expressly provided in Section 4.10, to the fullest extent permitted
by applicable Law, the obligations of each Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations, or otherwise. Without limiting
the generality of the foregoing, to the fullest extent permitted by applicable
Law and except for termination or release of a Guarantor’s obligations hereunder
in accordance with the terms of Section 4.10 (but without prejudice to
Section 2.04), the obligations of each Guarantor hereunder shall not be
discharged impaired or otherwise affected by (i) the failure of the
Administrative Agent, any Lender or any other Person to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Guaranty; (iii) [reserved]; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; (v) [reserved];
(vi) any change in the corporate existence, structure or ownership of any other
Loan Party, the lack of legal existence of the Company or any other Guarantor or
legal obligation to discharge any of the Guaranteed Obligations by the Company
or any other Guarantor for any reason whatsoever, including, without limitation,
in any insolvency, bankruptcy or reorganization of any other Loan Party;
(vii) the existence of any claim, set-off or other rights that any Guarantor may
have at any time against the Company, the Administrative Agent, any Lender or
any other Person, whether in connection with the Agreement, the other Loan
Documents or any unrelated transaction; (viii) this Guaranty having been
determined (on whatsoever grounds) to be invalid, non-binding or unenforceable
against any other Guarantor ab initio or at any time after the Effective Date;
or (ix) any other circumstance (including statute of limitations), any act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a defense to, or discharge of, the Company,
any Guarantor or any other guarantor or surety as a matter of law or equity (in
each case, other than the occurrence of the Date of Full Satisfaction). Anything
contained in this Guaranty to the contrary notwithstanding, the obligations of
each Guarantor under this Guaranty shall be limited to an aggregate amount equal
to the largest amount that would not render its obligations under this Guaranty
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
similar federal, state or foreign law.

 

(b)           To the fullest extent permitted by applicable Law and except for
termination or release of a Guarantor’s obligations hereunder in accordance with
the terms of Section 4.10 (but without prejudice to Section 2.04), each
Guarantor waives any defense based on or arising out of any defense of the
Company or any other Guarantor or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Company or any other Guarantor, other than the
occurrence of the Date of Full Satisfaction. To the fullest extent permitted by
applicable Law, each Guarantor waives any and all suretyship defenses.

 

(c)           Each Guarantor acknowledges that it will receive indirect benefits
from the financing arrangements contemplated by the Loan Documents and that the
waivers set forth in this Guaranty are knowingly made in contemplation of such
benefits.

 

Section 2.04.Reinstatement.

 

Notwithstanding anything to contrary contained in this Guaranty, each of the
Guarantors agrees that (a) its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any

 



3

 

 

time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any Lender upon the
bankruptcy, insolvency or reorganization (or any analogous proceeding in any
jurisdiction) of the Company or any other Guarantor or otherwise and (b) the
provisions of this Section 2.04 shall survive the termination of this Guaranty.

 

Section 2.05.Agreement To Pay; Subrogation.

 

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any Lender has at law or in equity against any
Guarantor by virtue hereof, upon the failure of the Company or any other
Guarantor to pay any Guaranteed Obligation when and as the same shall become due
(after giving effect to any applicable grace periods), whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Lenders in cash the amount of such
unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Company or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Section 3.01.

 

Section 2.06.Information.

 

Each Guarantor assumes all responsibility for being and keeping itself informed
of each Company’s and each other Guarantor’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the other Lenders will have any duty to advise such Guarantor of information
known to it or any of them regarding such circumstances or risks.

 

Section 2.07.Limitation on Obligations Guaranteed.

 

(a)           Notwithstanding any other provision hereof, the right of recovery
against each Guarantor under Article II hereof shall be limited to the maximum
amount that can be guaranteed by such Guarantor without rendering such
Guarantor’s obligations under Article II hereof void or voidable under
applicable law, including, without limitation, the Uniform Fraudulent Conveyance
Act (“UFCA”), Uniform Fraudulent Transfer Act (“UFTA”) or any similar foreign,
federal or state law, in each case after giving full effect to the liability
under such guarantee set forth in Article II hereof and its related contribution
rights but before taking into account any liabilities under any other guarantee
by such Guarantor. For purposes of the foregoing, all guarantees of such
Guarantor other than the guarantee under Article II hereof will be deemed to be
enforceable and payable after the guaranty under Article II hereof. If any
payment shall be required to be made to the Administrative Agent or any Lender
under this Guaranty, each Guarantor hereby unconditionally and irrevocably
agrees it will contribute, to the maximum extent permitted by law, such amounts
to each other Guarantor and the Company so as to maximize the aggregate amount
paid to the Administrative Agent for the benefit of the Lenders under or in
connection with the Loan Documents. To the fullest extent permitted by
applicable law, this Section 2.07 shall be for the benefit solely of creditors
and representatives of creditors of each Guarantor and not for the benefit of
such Guarantor or the holders of any Equity Interest in such Guarantor.

 

(b)           Each Guarantor agrees that Obligations may at any time and from
time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.02(a) without impairing the
guarantee contained in this Article II or affecting the rights and remedies of
the Administrative Agent or any Lender hereunder.

 



4

 

 

ARTICLE III

 

Indemnity, Subrogation and Subordination

 

Section 3.01.Indemnity, Subrogation and Subordination.

 

Upon payment by any Guarantor of any Guaranteed Obligations, all rights of such
Guarantor against the Company or any other Guarantor arising as a result thereof
by way of right of subrogation, contribution, reimbursement, indemnity or
otherwise shall in all respects be subordinate and junior in right of payment to
the prior payment in full of the Obligations until the Date of Full
Satisfaction. If any amount shall erroneously be paid to the Company or any
other Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of the Company or any
other Guarantor, such amount shall be held in trust for the benefit of the
Administrative Agent for the benefit of the Lenders and shall promptly be paid
to the Administrative Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Agreement and the other Loan Documents. Subject to the foregoing, to the extent
that any Guarantor shall, under this Guaranty or the Agreement as a joint and
several obligor, repay any of the Guaranteed Obligations constituting Advances
made to another Loan Party under the Agreement (an “Accommodation Payment”),
then the Guarantor making such Accommodation Payment shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
Guarantors in an amount equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Guarantor’s Allocable Amount (as
defined below) and the denominator of which is the sum of the Allocable Amounts
of all of the Guarantors; provided that such rights of contribution,
subrogation, reimbursement and indemnification shall be subordinated to the
prior payment of the Obligations until the Date of Full Satisfaction. As of any
date of determination, the “Allocable Amount” of each Guarantor shall be equal
to the maximum amount of liability for Accommodation Payments which could be
asserted against such Guarantor hereunder and under the Agreement without
(a) rendering such Guarantor “insolvent” within the meaning of Section 101 (31)
of the Bankruptcy Code of the United States, Section 2 of the UFTA or Section 2
of the UFCA, (b) leaving such Guarantor with unreasonably small capital or
assets, within the meaning of Section 548 of the Bankruptcy Code of the United
States, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such
Guarantor unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code of the United States or Section 4 of the
UFTA, or Section 5 of the UFCA. No failure on the part of the Company or any
Guarantor to make the payments required by this Section 3.01 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
under this Guaranty, and each Guarantor shall remain liable for the full amount
of the obligations of such Guarantor hereunder.

 

ARTICLE IV

 

Miscellaneous

 

Section 4.01.Notices.

 

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 11.2 of the
Agreement. All communications and notice hereunder to a Guarantor shall be given
in care of the Company.

 

Section 4.02.Waivers; Amendment.

 

(a)           No failure by the Administrative Agent or any Lender to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan

 



5

 

 

Document shall operate as a waiver hereof or thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 4.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

 

(b)           Neither this Guaranty nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 11.1 of the Agreement.

 

Section 4.03.Administrative Agent’s Fees and Expenses; Indemnification.

 

(a)           Each Guarantor, jointly with the other Guarantors and severally,
agrees to reimburse the Administrative Agent for its reasonable and documented
out-of-pocket fees and expenses incurred hereunder in accordance with Sections
11.3 of the Agreement; provided that each reference therein to the “Company”
shall be deemed to be a reference to “each Guarantor.”

 

(b)           Each Guarantor shall indemnify the Indemnified Parties as set
forth in Section 11.4 of the Agreement.

 

Section 4.04.Successors and Assigns.

 

Whenever in this Guaranty any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Guarantor, the Administrative Agent or any Lender that are contained in this
Guaranty shall bind and inure to the benefit of their respective successors and
permitted assigns. Except as provided in Section 11.10 of the Agreement, no
party hereto may assign any of its rights or obligations hereunder.

 

Section 4.05.Representations and Warranties.

 

All representations and warranties made hereunder shall survive the execution
and delivery hereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect until this Guaranty is terminated as provided
in Section 4.10 hereof, or with respect to any individual Guarantor until such
Guarantor is otherwise released from its obligations under this Guaranty in
accordance with the terms hereof.

 

Section 4.06.Counterparts; Effectiveness; Several Agreement.

 

This Guaranty may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Guaranty
shall become effective when it shall have been executed by the Guarantors and
the Administrative Agent and thereafter shall be binding upon and inure to the
benefit of each Guarantor and the Administrative Agent, the Lenders and their
respective successors and permitted

 



6

 

 

assigns, subject to Section 4.04. Delivery of an executed counterpart of a
signature page of this Guaranty by email or other electronic (including in
“.pdf” or “.tif” format) means shall be effective as delivery of a manually
executed counterpart of this Guaranty. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Guaranty and the transactions contemplated
hereby shall be deemed to include electronic signatures, the electronic matching
of assignment terms and contract formations on electronic platforms approved by
the Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. This Guaranty shall be construed as a
separate agreement with respect to each Guarantor and may be amended, restated,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

 

Section 4.07.Severability.

 

If any provision of this Guaranty is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Guaranty shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 4.08.Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           Governing Law. This Guaranty shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)           Jurisdiction. Each Guarantor and the Administrative Agent hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of any federal or state court located in the borough
of Manhattan in the City of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of such parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of such parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c)           Venue. Each Guarantor and each other party to this Guaranty hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Guaranty or any other Loan Document in any court referred to in clause
(b) of this Section 4.08. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

(d)           Service of Process. Each Guarantor and each other party to this
Guaranty irrevocably consents to service of process in the manner provided for
notices in Section 11.13 of the Agreement.

 



7

 

 

Nothing in this Guaranty or any other Loan Document will affect the right of any
party to this Guaranty to serve process in any other manner permitted by law.

 

(e)             WAIVER OF JURY TRIAL. EACH GUARANTOR AND EACH OTHER PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR, ANY OTHER Loan Document OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH GUARANTOR AND EACH OTHER PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE Loan Documents
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.08(E).

 

Section 4.09.Obligations Absolute.

 

To the fullest extent permitted by applicable Law, all rights of the
Administrative Agent and the Lenders hereunder and all obligations of each
Guarantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Agreement, any other Loan Document,
any agreement with respect to any of the Guaranteed Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
any departure from the Agreement, any other Loan Document, or any other
agreement or instrument, (c) any release or amendment or waiver of or consent
under or departure from any guarantee guaranteeing all or any of the Guaranteed
Obligations or (d) subject only to termination or release of a Guarantor’s
obligations hereunder in accordance with the terms of Section 4.10, but without
prejudice to reinstatement rights under Section 2.04, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Guarantor in respect of the Guaranteed Obligations or this Guaranty.

 

Section 4.10.Termination or Release.

 

(a)           This Guaranty and the Guarantees made herein shall automatically
terminate with respect to all Guaranteed Obligations upon the earlier of (i) the
Date of Full Satisfaction and (ii) the occurrence of a [Priority Release
Event][Designated Release Event].

 

(b)           In connection with any termination or release pursuant to clauses
(a) above, the Administrative Agent shall promptly execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents or other instruments that
such Guarantor shall reasonably request to evidence such termination or release
and shall perform such other actions reasonably requested by such Guarantor to
effect such release, including return of certificates, securities and
instruments. Any execution and delivery of documents pursuant to this
Section 4.10 shall be without recourse to or warranty by the Administrative
Agent.

 

(c)          The Administrative Agent shall have no liability whatsoever to any
Lender as a result of any release of any Guarantor by it as permitted (or which
the Administrative Agent in good faith believes to be permitted) by this
Section 4.10.

 



8

 

 

Section 4.11.Additional Guarantors.

 

The Company may, in its sole discretion, cause any Subsidiary to become a
Guarantor to Guarantee the Obligations by causing such Subsidiary to execute a
Guaranty Supplement in substantially the form of Exhibit I. Upon execution and
delivery by the Administrative Agent and a Subsidiary of a Guaranty Supplement,
such Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any such instrument shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Guaranty.

 

Section 4.12.Recourse; Limited Obligations.

 

This Guaranty is made with full recourse to each Guarantor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Guarantor contained herein, in the Agreement and the other Loan
Documents and otherwise in writing in connection herewith or therewith. It is
the desire and intent of each Guarantor, the Administrative Agent, and each
Lender that this Guaranty shall be enforced against each Guarantor to the
fullest extent permissible under applicable Law applied in each jurisdiction in
which enforcement is sought.

 

[The Remainder of This Page Is Intentionally Left Blank]

 



9

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

  [GUARANTORS]               By:       Name:     Title:  

 

[Signature Page to Guaranty]

 



 

 

 

  ADMINISTRATIVE AGENT:   [•],
as Administrative Agent           By:       Name:     Title:

 

[Signature Page to Guaranty]

 



 

 

 

SCHEDULE I TO GUARANTY

 

GUARANTORS

 

Entity Name Jurisdiction of Organization Type of Entity 2.      [•] [•] [•]

 



 [Schedule I]

 

 

EXHIBIT I TO GUARANTY

 

FORM OF GUARANTY SUPPLEMENT

 

SUPPLEMENT, dated as of [ ], 20[ ] (this “Supplement”) to that certain Guaranty,
dated as of [•], among the Guarantors party thereto from time to time and [•],
as administrative agent (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Guaranty”).

 

A.           Reference is made to that certain [•]14, dated as of [•]15 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Agreement”), among Royal Caribbean Cruises Ltd., a
Liberian corporation (the “Company”), [•]16.

 

B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement or the Guaranty,
as applicable.

 

C.           Section 4.11 of the Guaranty provides that additional Subsidiaries
of the Company may become Guarantors under the Guaranty by execution and
delivery of an instrument in the form of this Supplement. [The] [Each]
undersigned Subsidiary ([the] [each, a] “New Subsidiary”) is executing this
Supplement as directed by the Company in its sole discretion, to become a
Guarantor under the Guaranty.

 

Accordingly, [the] [each] New Subsidiary agrees as follows:

 

Section 1.              In accordance with Section 4.11 of the Guaranty, [the]
[each] New Subsidiary by its signature below becomes a Guarantor under the
Guaranty with the same force and effect as if originally named therein as a
Guarantor and [the] [each] New Subsidiary hereby (a) agrees to all of the terms
and provisions of the Guaranty applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct in all material respects on and
as of the date hereof; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date. Each reference to a
“Guarantor” in the Guaranty shall be deemed to include [the] [each] New
Subsidiary as if originally named therein as a Guarantor. The Guaranty is hereby
incorporated herein by reference.

 

Section 2.             [The] [Each]New Subsidiary represents and warrants to the
Administrative Agent and each Lender that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium, capital impairment, recognition of judgments,
recognition of choice of law, enforcement of judgments or other similar laws or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and other matters which are set out as qualifications or reservations
as to matters of law of general application in any legal opinion delivered to

 



 



14 Insert underlying agreement giving rise to obligations subject to this
Guaranty.

 

15 Insert date of underlying agreement.

 

16 Insert other parties to underlying agreement.

 



 EXHIBIT I-1 

 

 

the Administrative Agent in connection with this Supplement and any other Loan
Documents in connection herewith.

 

Section 3.              This Supplement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when it shall have been
executed by [the] [each] New Subsidiary and thereafter shall be binding upon and
inure to the benefit of each Guarantor, the Administrative Agent, the Lenders
and their respective successors and permitted assigns, subject to Section 4.04
of the Guaranty. Delivery of an executed counterpart of a signature page of this
Supplement by email or other electronic (including in “.pdf” or “.tif” format)
means shall be effective as delivery of a manually executed counterpart of this
Supplement. The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Supplement and the transactions contemplated hereby shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

Section 4.              Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect, subject to the termination of the
Guaranty pursuant to Section 4.10 thereof.

 

Section 5.

 

(a)           THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           The other terms of Section 4.08 of the Guaranty with respect to
submission to jurisdiction, venue, waiver of jury trial and consent to service
of process are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

 

Section 6.              If any provision of this Supplement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Supplement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 7.              All communications and notices hereunder shall be in
writing and given as provided in Section 4.01 of the Guaranty.

 

Section 8.              The New Subsidiary agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this Supplement as provided in Section 4.03(a) of the Guaranty.

 

[The Remainder of This Page Is Intentionally Left Blank]

 



 EXHIBIT I-2 

 

 

IN WITNESS WHEREOF, [each] [the] New Subsidiary has duly executed this
Supplement to the Guaranty as of the day and year first above written.

 

    [NAME OF NEW SUBSIDIARY]                 By:             Name:       Title:



            ACKNOWLEDGED AND ACCEPTED BY:                 [•],     as
Administrative Agent                 By:              Name:       Title:    

 

 EXHIBIT I-3 

 